                           UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13

Madeline A. Ceraul                                       Bankruptcy No.16-17821-ref

         Debtor                                         Related to Documents No. 50 & 52

                   STIPULATION TO RESOLVE MOTION FOR RELIEF FROM STAY


         U.S. Bank National Association, as Trustee for the Igloo Series Ill Trust ("The Bank"), by its

counsel, Tucker Arensberg, P .C., files this Stipulation and Consent Order of Court stating as follows:

         1.       The Bank is the holder of a claim which is secured by real property known as 204 S. Main

Street, Pen Argyl, PA 18072 ("Real Property").

         2.       The Bank has filed a Motion for Relief from Stay as to the Real Property as a result of the

Debtor's failure to make payments when due under the terms of her loan obligation with the Bank.

         3.       The parties have come to an agreement as follows: ·

                  (a)     Beginning on or by April 1, 2019, and on or by the pt day of each succeeding

                          month, the Debtor shall make monthly mortgage payments to the Bank in the

                          amount of $1 ,023.47 at BSI Financial Services, Inc., 314 S. Franklin St. PO Box

                          517, Titusville, PA 16354;

                  (b)     The Debtor will cure the post-petition arrears in the total amount of $9,218.76 by

                          making eight (8) additional payments in the amount of $1 ,152.35 beginning on

                          April 15, 2019 and continuing through November 15, 2019;

                  (c)     The Debtor agrees to keep the Real Property fully insured and to have the Bank

                          listed on the policy as the loss payee;

                  (d)     The Debtor agrees to maintain payment of all utilities on the Real Property;

                  (e)     Furthermore, contingent upon timely payments being made in accordance with the

                          terms of this Stipulation, the Bank shall forbear from taking legal action relative to

                          the loan obligation as detailed in the Motion for Relief.
        4.       In the event that the Debtor fails to comply with the tenns of this Stipulation and upon the

Bank providing Debtor' s counsel with written notice of the default and ten (10) days to cure the default, the

Bank shall file an Affidavit of Default with the Court and the Bank' s duty to forbear from all rights and

remedies under state law, including but not limited to commencing a foreclosure proceeding or scheduling a

sheriffs sale shall immediately tenninate.

        5.       It is further agreed by the Parties that any facsimile signatures and/or electronic signatures on

this stipulation shall be as enforceable and binding as an original signature.



                                                    Consented to:

                                                    Isl Jillian Nolan Snider
                                                    Jillian Nolan Snider, Esquire
                                                    Attorney for U.S. Bank Trust National Association, as
                                                    Trustee for the Igloo Series ill Trust


                                                    Isl William Hronis
                                                    William Hronis, Esquire
                                                    Attorney for De~ or~

                                                    Isl ~ ~ ~
                                                    Scott Watennan, Esquire
                                                    Chapter 13 Trustee




                                                  -2-
